PER CURIAM:
Ricky Campbell appeals the district court’s order denying his motion to recon*252sider filed under Fed.R.Civ.P. 60(b). As noted by the district court, civil procedural rules are inapplicable for Campbell’s criminal proceeding. We have reviewed the record and find no reversible error. Accordingly, we deny Campbell’s motion to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. United States v. Campbell, No. 5:05-cr-00013 (S.D.W.Va. Aug. 31, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.